Citation Nr: 1526241	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-35 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to radiation exposure.

2.  Entitlement to service connection for a dental condition for compensation and VA outpatient dental treatment purposes (previously claimed as teeth/gum problems), to include as due to radiation exposure. 


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In March 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record in the Virtual VA electronic claims file and the remaining records are duplicate copies of evidence already associated with the physical claims file.  There are no documents in the Virtual Benefits Management System (VBMS) and file.  

VA regulations provide that a veteran may apply for both compensation and for dental treatment only.  See 38 C.F.R. §§ 3.303, 17.161 (2014); see also Mays v. Brown, 5 Vet. App. 302 (1993) (noting that a claim for service connection is also considered to be a claim for VA outpatient dental treatment).  As such, the issue of entitlement to service connection for a dental condition for compensation and VA outpatient dental treatment purposes (previously claimed as teeth/gum problems), to include as due to radiation exposure, is listed on the title page accordingly. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Remand is required to provide notice to the Veteran and conduct development procedures for claims based on exposure to radiation.  See 38 C.F.R. §§ 3.156, 3.159, 3.309, 3.311 (2014).  The Veteran testified at the March 2014 Board hearing that he believes his hypertension and dental condition may be related to alleged radiation exposure during his military service while in a submarine tender.  The Board finds that review of the record does not indicate the Veteran has been properly notified of the evidence necessary to substantiate his claims on appeal based on exposure to ionizing radiation.  Additionally, no development has yet been conducted on this theory of entitlement.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, 1.C.  Therefore, such notification is required prior to adjudication of both issues on appeal.

A remand is also needed for the issue of entitlement to service connection for a dental condition to obtain outstanding potentially relevant private treatment records and a VA medical opinion.  In July 2012, the Veteran submitted an Authorization and Consent to Release Information to VA identifying treatment for teeth and gum problems from Dr. Irma Camacho-Narciso, as well as a May 2012 statement from this private physician.  Dr. Camacho-Narciso affirmed being the Veteran's treating physician and that the Veteran has had annual prophylaxis and dental check ups since 2009 to the present.  Review of the record does not show that the AOJ has made an attempt to request the Veteran's dental treatment records from Dr. Camacho-Narciso, nor has the Veteran submitted any of these records.  VA is now on notice that there may be outstanding private dental treatment records relevant to this issue on appeal, specifically with regard to the existence of any additional current dental condition.

The Veteran most recently testified at the March 2014 Board hearing that he experienced symptoms of swollen gums during service and ever since, and the December 2012 VA Disability Benefits Questionnaire (DBQ) examiner for dental and oral conditions diagnosed the Veteran with gingivitis and noted its onset in the 1980s.  In light of the Veteran's lay testimony and December 2012 VA dental examination report, the Board finds that the record is unclear as to whether the Veteran's current dental condition of gingivitis is acute or chronic.  Such information is relevant for assessing proper adjudication under 38 C.F.R. § 3.381(f).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter notifying him of the evidence necessary to substantiate his claims based on exposure to ionizing radiation pursuant to 38 C.F.R. §§ 3.309(d), 3.311.

2.  Conduct all development necessary as indicated by the VA Adjudication Procedures Manual for claims based on radiation exposure.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, 1.C.  

3.  Contact the Veteran to obtain any necessary authorization to obtain outstanding private dental treatment records from Dr. Irma Camacho-Narciso dated from 2009 to the present.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records and the Veteran should be notified of such.

4.  After completing the foregoing development, obtain a clarifying medical opinion from the VA physician who provided the December 2012 VA DBQ examination for dental and oral conditions.  If the physician is not available or unable or unwilling to provide the requested opinion, another appropriate clinician should be asked to provide the clarifying medical opinion.  If the physician concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

Based upon a review of the record, to include any newly associated private dental treatment records from Dr. Camacho-Narciso, the VA physician must (1) identify all current dental conditions (even if since resolved) since June 2012 or within close proximity thereto; and (2) determine whether the Veteran's current gingivitis is acute or chronic, to include consideration of the Veteran's lay testimony at the March 2014 Board hearing.

5.  Review the VA medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  If, and only if, the VA medical opinion provides that the Veteran's current gingivitis is chronic and/or the Veteran has another current dental condition (other than calculus, acute periodontal disease, teeth extracted because of chronic periodontal disease, third molars, or impacted or malposed teeth and other developmental defects), refer the case to the Veterans Health Administration (VHA) for proper development under 38 C.F.R. § 3.381(a).  Thereafter, refer the issue of entitlement to service connection for a dental condition for VA outpatient dental treatment purposes to the AOJ for appropriate action.

7.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by military service.  The examiner must address the Veteran's lay statements, the service treatment records, and the prior examination of record.  

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated on the basis of additional evidence.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


